Case: 14-115    Document: 5     Page: 1    Filed: 04/15/2014




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

           IN RE TARA CHAND SINGHAL,
                      Petitioner.
                ______________________

                        2014-115
                 ______________________

   On Petition for Writ of Mandamus to the Secretary of
Commerce.
                ______________________

                     ON PETITION
                 ______________________

PER CURIAM.
                        ORDER
    Tara Chand Singhal (“Petitioner”) petitions for a writ
extraordinaire, which this court interprets as a writ of
mandamus, to direct the Secretary of Commerce to (1)
stop publication of Petitioner’s U.S. Patent Application
Nos. 11/880,347 and 13/068,441 and (2) direct the U.S.
Patent and Trademark Office to establish new procedures
to “enable Petitioner to stop publication of patents in
national security sensitive technologies and whose publi-
cation otherwise would constitute[] unauthorized foreign
export of US national security sensitive technologies.”
    Our authority to grant mandamus relief, which is de-
rived from the All Writs Act, is confined to the issuance of
Case: 14-115         Document: 5   Page: 2   Filed: 04/15/2014



2                                   IN RE SINGHAL




writs only “in aid of” our jurisdiction. 28 U.S.C. § 1651(a);
see also Clinton v. Goldsmith, 526 U.S. 529, 534-35 (1999)
(mandamus may not be used to enlarge a court’s jurisdic-
tion). In this case, Petitioner has identified no grant of
jurisdiction to this court that would cover his publication
complaints. Indeed, Petitioner seeks to compel an officer
of the United States to perform certain actions. Under 28
U.S.C. § 1361, “[t]he district courts shall have original
jurisdiction of any action in the nature of mandamus to
compel an officer or employee of the United States or any
agency thereof to perform a duty owed to the plaintiff.”
      Accordingly,
      IT IS ORDERED THAT:
      The petition is dismissed.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s30